Citation Nr: 1232984	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a fungal rash of the groin prior to June 6, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a fungal rash of the groin beginning June 6, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of right lateral ankle reconstruction prior to June 26, 2007.

4.  Entitlement to an initial rating in excess of 20 percent for residuals of right lateral ankle reconstruction beginning June 26, 2007.

5.  Entitlement to an initial rating in excess of 20 percent for residuals of modified Mumford procedure of the left shoulder.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1990 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for the benefits on appeal.  A May 2007 rating decision further increased the rating for residuals of modified Mumford procedure of the left shoulder to 20 percent and residuals of right lateral ankle reconstruction to 10 percent, both effective from the initial date of service connection, or September 23, 2004.  In a May 2012 rating decision, the rating for residuals of a right lateral ankle reconstruction was increased to 20 percent, effective from June 26, 2007, and the rating for residuals of a fungal rash of the groin was increased to 10 percent, effective from June 6, 2011.  Since these increases did not constitute a full grant of the benefits sought, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In March 2008, the Board remanded the claims so the Veteran could be scheduled for a Travel Board hearing.  However, the Veteran failed to report for the June 2009 hearing.  He has provided no explanation for his failure to report, and he has not since requested that the hearing be rescheduled.  His hearing request, therefore, is considered withdrawn.  See 38 C.F.R. 20.704(d) (2011).  The claims were again remanded by the Board in April 2011 for further development.  Unfortunately, current circumstances require additional remand in order to afford the Veteran full due process.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the June 2012 supplemental statement of the case (SSOC), the agency of original jurisdiction (AOJ) indicated that it had considered, among other pieces of evidence, outpatient records from the VA Medical Center (VAMC) in Wilmington, Delaware dated from December 2005 to April 2012.  Moreover, a hand-written note on a post-it that is adhered to a submission from the Veteran that includes a copy of a December 2011 X-ray report from the Wilmington VAMC submitted by the Veteran indicates that "[t]his evidence was already reviewed and does not change the decision."  However, the only records from this facility in the claims file (including the Virtual VA file) are dated from December 2005 to December 2006, with one additional record dated in June 2007.  As the Board is aware of relevant records, but does not have the benefit of reviewing these records, the case must be returned to retrieve the records of VA treatment from the Wilmington VAMC dated from December 2006 to the present.  Moreover, on remand, please check to see if there are records of VA treatment from the Philadelphia VAMC dated before November 2006 and since April 2007.  If so, such records should be associated with the claims file.  38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all the following VA treatment records:
   (a) from the Wilmington VAMC dated from December 2006 to the present; and,
   (b) from the Philadelphia VAMC dated from September 2004 to November 2006 and from April 2007 to the present.
   
Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records sought are not obtained, please clearly identify such in the file.  Notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Then, readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Thereafter, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

